DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the communications filed on November 9, 10 and 14, 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 	
Claim Status
3. 	Claims 31, 32, 34, 35, 37-40, 43, 46-48 and 51 are pending and have been examined herein to the extent that the claims read on the elected species of the cg10673833 marker.
 The claims encompass non-elected markers and combinations thereof. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Terminal Disclaimer
4. The terminal disclaimers filed on 10 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,544,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Objection to Color Drawings / Objection to the Specification
5.   MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is 

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 11/9/21 was not granted in the decision of 12/3/21, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 11/9/21 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. Note, for example, figures 33 and 36 are described as including “blue arrows” and figure 38 is described as including “blue dots.” 
Maintained Improper Markush Grouping Rejection
6. Claims 31, 32, 34, 35, 37-40, 43, 46-48 and 51 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a 
	The Markush grouping of the cgl0673833, cgl1225410, cg00338116, cg00552226, cg24496475, cg05414338, cgl2041340, cg08343881, cg03431741, cgl7126142, cgl8004756,cg26205771, cg08436738,cg01604601, cg27252696, cg24917945, cgl1252953, cg03550506, cg06903569, cgl2865837, cgl8440897, cgl9255783, and cg20634573 markers and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
	It is first noted that MPEP 2117 states that a Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each methylation site has a different chemical structure in that it is located at different location in the genome, or at different locations within a gene, and is flanked by different nucleotide sequences.  Note that the meaning of the methylation site – e.g., the nucleotide at position cg10673833 can only be understood in terms of the nucleotides which flank this nucleotide / methylation site.  Without the information regarding the flanking nucleotides, the recited marker numbers are arbitrary and meaningless. The 
Further, the recited methylation sites do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that methylation sites behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited methylation sites possess the common property of being correlated with HCC or lung cancer (or response to therapy for HCC or lung cancer).
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Response to Remarks:
In the reply, Applicant states:
“the biomarkers recited in claim 1 and claims dependent therefrom represent a proper Markush group as the biomarkers share a “single structural similarity” and a common use. Specifically, the biomarkers recited in claim 1 are a recognized class having a substantial structural feature essential to at least one disclosed utility. For example, each biomarker represents a cytosine methylation site (CpG site, e.g., a CpG
dinucleotide motif, as described in the originally filed Specification at paragraph [0069]) that hosts methylation of the same methyl group structure. Furthermore, the originally filed Specification demonstrates that the biomarker species share a common use, namely, a common use in generating a methylation profile of a biomarker from a biological sample for the diagnosis or prognosis of HCC (see, e.g., Example 3 and Tables 15 and 16). Therefore, Applicant respectfully submits that biomarkers recited in claim 31 and claims dependent therefrom share a “single structural similarity” and a common use, and thus represent a proper Markush group.”

These arguments have been fully considered but are not persuasive.  First, it is acknowledged that the specification discloses that the recited methylation sites share the common function of being diagnostic or prognostic of HCC. However, the recited methylation sites do not share a common structure essential to this common use. The property of being a CpG dinucleotide motif is not a common single structural similarity because not all CpG dinucleotides have the property that they are diagnostic or prognostic of HCC. Only a particular small subset of CpG dinucleotides have the property of having a methylation status that is diagnostic or prognostic of HCC. The identity of the particular subset of CpG dinucleotides which are diagnostic or prognostic of HCC can only be understood in the context of the nucleotides flanking the CpG dinucleotide. The nucleotide at position 4714314 in chromosome 1 can only be understood in terms of the nucleotides which flank this nucleotide / methylation site.  Without the information regarding the flanking nucleotides, the recited chromosomal positions are arbitrary and meaningless. Each of the recited CpGs are flanked by a 
Regarding a common structure, Applicant’s attention is further directed to MPEP 2117IVA which states:
“The Harnisch court also cited its earlier decision in In re Jones, 162 F.2d 479 (CCPA 1947) with approval as to the proper approach to evaluating claims containing Markush groups. According to the Harnisch court, "in determining the propriety of a Markush grouping the compounds must be considered as wholes and not broken down into elements or other components." In other words, when considering whether the members of a Markush group have sufficient structural similarity and common use to meet prongs 1 and 2 above, the proper focus should be on the commonality across all of the alternative embodiments of the invention within the scope of the claim. Note that in the Harnisch decision, the court looked to the common structure of the coumarin core and its associated common function as a dye, even though the coumarin core was not part of the variable Markush groups of substituents. A Markush grouping is not improper simply because the members of a list of alternative elements or substituents of the invention, as distinguished from a list of complete embodiments of the invention, lack "a single structural similarity" or a common use. When assessing whether a Markush grouping defining a chemical compound is proper, each claimed chemical compound as a whole must be compared and analyzed to determine whether the claimed compounds share both a substantial single structural similarity and a common use.” (Emphasis added).

Herein, the asserted structure of being a CpG methylation site per se is not a substantial single structural similarity essential to the asserted common use because not all CpG methylation sites have the common use of being diagnostic or prognostic of HCC.
The response requests guidance as to how to overcome the present rejection. This rejection may be obviated by amendment of claim 31 so that it is limited to the cg10673833 marker and to delete the additionally recited markers (e.g., to recite, after “wherein each probe…of the one or more markers,”  “wherein the one or more markers includes cg10673833.” A dependent claim may be added directed to a method which 
Modified / Maintained Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 32, 34, 35, 37-40 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.      
Regarding Step 2A, prong one, claims 32, 34, 35, and 37 recite the judicial exception of a law of nature. These claims require determining a combined diagnostic score or prognostic score. Although the claims do not state what the combined values are diagnostic or prognostic of, the claims require that a correlation is determined based on the combined methylation statuses. Claim 38 also requires relating a marker to the HCC status of a sample. Thus, the claims recite the correlation between the methylation status of markers and HCC and between the methylation status of the markers and unspecific diseases or conditions that are diagnosed. As in Mayo Collaborative Services v. Prometheus, the recited relationship between the methylation levels and the diagnosis or prognosis of a subject is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
 	The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.

Claims 38-40 and 43 require performing a step of "comparing" methylation profiles. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Regarding the recitation in the dependent claims of using generic algorithms to calculate the cd-score or cp-score or to compare methylation profiles, these limitations are also considered to be an abstract idea. The use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Therein, it is further stated that “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes 
Further, MPEP 2106.05(a) states that ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))” (Emphasis added). 
Herein, the use of a generic computer to apply a generic algorithm to compare methylation levels and/or calculate undefined cd-scores and cp-scores does not constitutes something more than an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of contacting treated cfDNA with probes to generate amplification products, and treating DNA with a deaminating agent (Claim 47), are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited elements / steps of contacting treated cfDNA with one or more probes to generate amplified products, wherein the probes hybridize to treated DNA to detect the methylation status of the cfDNA, particularly wherein the probes are ddPCR probes and the DNA is treated with a deaminating agent, were well-known, routine and conventional in the prior art. 
This finding is evidenced by the teachings in the specification. For example, the specification states:
“[0138] In some instances, once the nucleic acids have been extracted, methylation analysis k carried out by any means known in the art. A variety of methylation analysis procedures are known in the art and may be used to practice the methods disclosed herein.”
[0140] In an embodiment, the methylation profile of selected CpG sites is determined using methylation-Specific PCR (MSP). MSP allows for assessing the methylation status of virtually any group of CpG sites within a CpG island, independent of the use of methylation-sensitive restriction enzymes (Herman et al, 1996, Proc. Nat. Acad. Sci. USA, 93, 9821-9826; U.S. Pat. Nos. 5,786,146, 6,017,704, 6,200,756, 6,265,171 (Herman and Baylin); U.S. Pat. Pub. No. 2010/0144836 (Van Engeland et al); which are hereby incorporated by reference in their entirety). Briefly, DNA is modified h a deaminating agent such as sodium bisulfite to convert unmethylated, but not methylated cytosines to uracil, and subsequently amplified with primers specific for methylated versus unmethylated DNA.
[0162] The PCR process is well known in the art and include, for example, reverse transcription PCR, ligation mediated PCR, digital PCR (dPCR), or droplet digital PCR (ddPCR).

See also MPEP 2106.05(d) II which states that:



i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
Response to Remarks:
In the reply, Applicant states
“claim 31 is amended to recite a method of determining a methylation profile of a subject suspected of having hepatocellular carcinoma (HCC), wherein the methylation profile comprises one or more markers, the method comprising, inter alia, (a) performing an amplification reaction or extension reaction comprising contacting treated cell-free DNA (cfDNA) from the subject with one or more probes to generate amplified products, and (b) sequencing the amplified products to obtain the methylation status of the one or more markers.“

It is acknowledged that the rejection over claim 31 has been obviated by the amendment of the claim to delete the “analyzing” step and to recite therefor an active, transformative step of sequencing the amplified products such that claim 31 no longer recites a judicial exception. 
The response states:
“Independent claim 31, as amended, recites active experimental steps that integrate any judicial exception considered to be recited therein into a practical application, and is thus patent eligible. For example, independent claim 31 recites (a) performing an amplification reaction or extension reaction comprising contacting treated cell-free DNA (cfDNA) from the subject with one or more probes to generate amplified products, and (b) sequencing the amplified products to obtain the methylation status of the one or more markers. These active steps, when viewed in the context of the subject matter of the amended claims, provide an improvement to the technical field that enables the determination of specific methylation profiles of subjects, such as demonstrated throughout the Examples of the originally filed Specification.”

However, the dependent claims recite additional limitations that constitute the judicial exceptions of a law of nature and abstract ideas/ processes. The response does not specify why the routine, conventional steps of performing an amplification reaction and sequencing amplification products provide an improvement. A generic statement 
The recited steps are also not a practical application of a judicial exception because they are part of the data gathering process required to observe the judicial exceptions – e.g., required to obtain the data to calculate a prognostic or diagnostic score or to perform the comparison. Further see MPEP 2106.04(d)(1) which states “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.” Herein, the claimed method does not improve the function of a computer and does not improve another (different) technology or technical field.	 
New / Maintained Claim Rejections - 35 USC § 112 - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 32, 34, 35, 37, 38, 39 and 43  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A, Claims 32 and 34 are indefinite over the recitation of a combined diagnostic score (cd-score). Neither the specification nor the claims provide a limiting definition for this phrase and there does not appear to be a limiting definition for this phrase in the prior art. While claim 32 recites that the cd-score is based on the methylation status of the marker, the claim does not indicate what is combined with the methylation status of the cg10673833 marker to generate the cd-score. Further, the claims are indefinite and vague because they do not state what diagnosis is indicated by the combined score.
Response to remarks:
The response argues that the specification demonstrates cd-scores at paragraphs [0205] and [0208] and provides an example at paragraph [0370] and that “certain techniques for determining a cd-score are also reflected in pending claim 34.”
These arguments have been fully considered but are not persuasive. Paragraph [0370] of the specification is directed to the calculation of tumor cfDNA fraction – it does not discuss cd-scores. Paragraph [0372] and [0374] of the published application state that a cd-score was calculated but do not define what constitutes a cd-score. Paragraph [0205] of the specification states “The difference of cd-score distribution between clinical categories was examined by one-sided t-test as the cd-score was shown to be non-normally distributed using a Shapiro- Wilk Test.” This does not provide a limiting 
B. Claims 35 and 37 are indefinite over the recitation of a combined prognostic score (cp-score). Neither the specification nor the claims provide a limiting definition for this phrase and there does not appear to be a limiting definition for this phrase in the prior art. While claim 35 recites that the cp-score is based on the methylation status of the marker, the claim does not indicate what is combined with the methylation status of the cg10673833 marker to generate the cp-score.  Further, the claims are indefinite and vague because they do not state what prognosis is indicated by the combined score. 



Response to remarks:

These arguments have been fully considered but are not persuasive. The cited portions of the specification refer to calculating a cp-score but do not provide a limiting definition for what constitutes a cp-score.  The recitations in claim 37 of generic algorithms that could be used to determine a cp-score does not constitute a limiting definition for the cp-score. The claims remain indefinite because it is unclear as to what is to be prognosed and it is unclear as to how one calculates a cp-score. 
New / Modified Rejection:
C. Claims 38, 39, 40, and 43 are indefinite over the recitation of comparing the methylation status to a model “relating a methylation profile of one or more markers” to a HCC status of a sample or from a normal sample. This phrase is not clearly defined in the specification or the claims. The term “model” is not defined in the specification or the claims and in the context of the claims it is unclear as to the metes and bounds of what is encompassed by a model. For instance, it is unclear as to whether a model may be a reference value for a methylation status or an undefined cd-score or cp-score, or if a model is intended to include or require a mathematical model and/or a model that expresses the relationship between the methylation levels and an unstated condition or phenotype. In the latter instance, it is unclear as to what variables or relationships are intended to be included in the model. It is also unclear as to what is meant by the “relating” phrase – how does a model “relate” to a methylation profile? This rejection may be obviated by amendment of the claims to recite comparing the methylation profile 
New Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 31, 38-39, 43, 46-48 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (Hepatol Int. 2013. 7:893-900), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333].
Zhang et al teaches a method for determining the methylation status of a markers  in a serum sample from a human subject comprising: a) contacting the serum sample with the deaminating agent of bisulfite to generate treated DNA comprising deaminated nucleotides; b) contacting the treated DNA with probes present on the Human Methylation 450K BeadChip, which probes include probes that hybridize under high stringency conditions to a target sequences; c) generating an amplification product by extending the terminal nucleotide of the hybridized probe; and d) analyzing the 
Note that the specification is cited only to establish what is inherent to the teachings of Zhang.
Further, the circulating DNA in the cell-free serum sample of Zhang constitutes cfDNA (see, e.g. abstract, p. 894 and p. 897, col. 2).
Accordingly, Zhang teaches a method for detecting the methylation status of the cg10673833 marker in a blood serum sample from a human subject suspected of having HCC comprising: a) performing an extension reaction by contacting cfDNA in the serum  sample with a deaminating agent to generate treated genomic cfDNA comprising deaminated nucleotides; b) contacting the treated cfDNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; analyzing the amplification product to thereby sequence the amplified products and to determine the methylation status of the 
Regarding claims 38-39 and 43, Zhang teaches comparing the methylation status of subjects having early stage HCC and healthy subjects (p. 865). Given that neither the specification nor the claims provide a limiting definition for what constitutes a model, the method of Zhang is considered to be one that compares the samples to models/samples of subjects having HCC and models/samples of subjects that are healthy controls. 
Regarding claim 46, in the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes a ddPCR probe over other nucleic acid probes, including the probes used in the method of Song. Note that the present claims do not require performing ddPCR.
Regarding claims 48, in the method of Zhang, the biological sample is a t from a human subject (see p. 894, col. 1).
Modified and New Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 31, 38-40, 43, 46-48 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (PLoS ONE. Feb 2013. 8(2): e55761; cited in the IDS), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333] and in view of Zhao et al (Clinical Epigenetics. 2014. 6(30) p. 1-18).
Song et al teaches a method for determining the methylation status of a markers  in a biological sample from a human subject comprising: a) contacting the biological sample with the deaminating agent of bisulfite to generate treated DNA comprising deaminated nucleotides; b) contacting the treated DNA with probes present on the HumanMethylation450K BeadChip, which probes include probes that hybridize under high stringency conditions to a target sequences; c) generating an amplification product by extending the terminal nucleotide of the hybridized probe; and d) determining the sequence of the amplified products to determine the methylation status of the markers (see p. 2), thereby determining a methylation profile of one or more markers in the subject. The single-nucleotide extension assay disclosed by Song is considered to meet the limitations of the claims which require only that a “probe” is contacted with the sample such that the contacting generates an amplification product. Further, the 
Note that the specification is cited only to establish what is inherent to the teachings of Song.
Accordingly, Song teaches a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject suspected of having HCC comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the primer extension amplification product to thereby sequence the amplification products and to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject.
Song teaches analyzing tissue genomic DNA for the methylation status of the CpGs but does not teach analyzing cfDNAs 
However, Zhao et al teaches methods of generating genome-wide methylation profiles from subjects having HCC by analyzing cfDNA present in blood plasma samples of the subjects and tissue samples of subjects (p. 15-16).  Zhao teaches that the results obtained with cfDNA in plasma samples was consistent with that obtained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Song so as to have analyzed cfDNA obtained from the blood of a subject in place of genomic DNA obtained from a tissue sample in order to have provided the advantage set forth by Zhao that cfDNA samples may be obtained less invasively, are easy to obtain and can be obtained serially in clinical practice to monitor a subject. One would have had a reasonable expectation of success of using cfDNA samples in place of tissue samples in the method of Song since Zhao teaches that cfDNA is released by apoptic or necrotic HCC cells (p.2, col. 2) and the methylation pattern of cfDNA is consistent with the methylation pattern of tissue genomic DNA (e.g. p. 7, col. 1 and p. 10, col. 1).
Regarding claims 38-40 and 43, Song teaches analyzing the methylation profile of the subject using principal component analysis (PCA) and an ANOVA model (e.g., p. 2-3 and 11-12). Song also teaches comparing the methylation status of the markers in a 
Regarding claim 46, in the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes a ddPCR probe over other nucleic acid probes, including the probes used in the method of Song. Note that the present claims do not require performing ddPCR.
Regarding claim 48, in the method of Song, the biological sample is obtained from a human subject (see p. 2).
Regarding claim 50, modification of the method of Song as set forth above would have resulted in a method wherein the sample is a blood (plasma) sample.
11. Claims 32, 34, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (PLoS ONE. Feb 2013. 8(2): e55761; cited in the IDS), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333], in view of Zhao et al (Clinical Epigenetics. 2014. 6(30) p. 1-18) and further in view of Agarwal et al (U.S. PGPUB 2015/0292029).
The teachings of Song and Zhao are presented above.  
The combined references do not teach calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.

For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting Methods), or Generalized Linear Models (e.g., Logistic Regression), and Principal Components Analysis..”

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).

[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Song so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of hepatocellular cancer or with a prognosis of hepatocellular cancer.
Response to remarks regarding the prior 102 and 103 rejections over Song et al:
The response traverse the prior rejection of the claims under 102(a)(1) over Song et al by arguing that Song teaches the analysis of tissue DNA but not cfDNA.
However, in response to the amendment to the claims to specifically require the analysis of cfDNA, the rejection has been modified. For the reasons discussed in detail above, the claims are obvious over the combined teaches of Song and Zhao. Regarding the argument that Song teaches a list of 20 top ranked genes associated with HCC and 

New Claim Rejections:
12.  Claims 32, 34, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Hepatol Int. 2013. 7:893-900), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333], in view of Zhao et al (Clinical Epigenetics. 2014. 6(30) p. 1-18) and further in view of Agarwal et al (U.S. PGPUB 2015/0292029).
The teachings of Zhang are presented above.  
Zhang does not teach calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting Methods), or Generalized Linear Models (e.g., Logistic Regression), and Principal Components Analysis..”


“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of hepatocellular cancer or with a prognosis of hepatocellular cancer.13.  Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Hepatol Int. 2013. 7:893-900), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333], in view of Liu et al (World J Gastroenterology. 2011. 17(42): 4718-4724).
	The teachings of Zhang et al are presented above. 
	Zhang teaches comparing the methylation profiles of CpGs, including cg10673833, in samples from subjects having HCC to that of samples from normal control subjects. Zhang does not teach comparing the methylation profile to samples from subjects having metastatic HCC.
	However, Liu et al teaches methods for determining the methylation status of CpGs in cfDNA obtained from plasma samples of patients having HCC (e.g. p. 4719, col. 2 and abstract). Liu determined the CpG island methylator phenotype (CIMP) at different stages of HCC, including patients having HCC metastasis (Table 3 and p. 4721). It is stated that “epigenetic changes can also be used as indicators of cancer progression and/or markers” (p. 4722). It is further stated that “t has been shown that methylation of genes associated with tumors and CIMP is intimately involved in 
the early process of carcinogenesis and tumor progression. We found that CIMP is a common phenomenon in HCC. Thus, CIMP may ultimately offer a new tool for 
predicting patients’ clinical outcomes” (p. 4722, col 2).  Liu concludes that “CIMP in plasma may serve as a molecular marker of late-stage and poor-prognosis HCC” (p. 4718, col 1). 
In view of the teachings of Liu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Zhang so as to have compared the methylation results obtained in early 
Maintained / Modified Double Patenting Rejections
14. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15. Claims 31, 38-40, 43, 46-48 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-38, 48-53 of copending Application No. 16/727,843 (reference application) in view of Zhao et al (Clinical Epigenetics. 2014. 6(30) p. 1-18). 
The present claims and the claims of ‘843 are both directed to a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the amplification product to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject. While the present claims were amended to recite that the subject is suspected of having liver cancer, the claims of ‘843 recite that the subject is suspected of having liver cancer. Such a cancer suspected of having liver cancer per se would also be suspected of having the particular type of liver cancer of HCC. The claims do not recite any specific properties of a subject mentally ‘suspected’ to have HCC that would distinguish such a subject from one who is mentally ‘suspected’ of having any type of liver cancer.
The present claims differ from the claims of ‘843 in that they recite determining the methylation status in cfDNA whereas the claims of ‘843 are inclusive of methods in which any type of sample is analyzed for the methylation status of cg1067833.
However, Zhao et al teaches methods of generating genome-wide methylation profiles from subjects having HCC by analyzing cfDNA present in blood plasma samples of the subjects and tissue samples of subjects (p. 15-16).  Zhao teaches that the results obtained with cfDNA in plasma samples was consistent with that obtained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘843 so as to have analyzed cfDNA obtained from the blood of a subject in order to have provided the advantage set forth by Zhao that cfDNA samples may be obtained less invasively, are easy to obtain and can be obtained serially in clinical practice to monitor a subject. One would have had a reasonable expectation of success of using cfDNA samples since Zhao teaches that cfDNA is released by apoptic or necrotic HCC cells (p.2, col. 2) and the methylation pattern of cfDNA is consistent with the methylation pattern of tissue genomic DNA (e.g. p. 7, col. 1 and p. 10, col. 1).
Regarding present claims 38 and 43, the claims of ‘843 recite using machine learning models / methods to generate the methylation profile and comparing the methylation profile of a test sample to that of a normal sample and to that of a second primary cancer sample (e.g., claims 33-34). Thus, the claims of ‘843 also encompass 
Regarding claims 39-42, 49 and 50,  the claims of ‘843 do not recite that the subject is one who is suspected of having HCC or lung cancer and do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘843 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample (e.g., claim 33 of ‘843). While certain dependent claims in ‘843 are limited to esophageal, pancreatic and stomach cancer, the remaining claims encompass any type of cancer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘843 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, and to have compared the methylation status of the test sample with appropriate control samples, including HCC and metastatic HCC positive samples and lung and metastatic lung cancer samples, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC and/or metastatic HCC, and lung cancer and/or metastatic lung cancer.
Regarding present claim 46, the claims of ‘843 include performing ddPCR and thereby are considered to encompass using a ddPCR probe.

Regarding claim 48, the claims of ‘843 do not specify that the sample is from a human subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used samples from human subjects in the methods of ‘843 since the claims are directed to methods for determining the methylation profiles of markers present in subjects and using samples that are cancer samples and humans are subjects in need of having their methylation profile status determined to provide information regarding their risk of having or developing cancer.
Regarding claim 51, the claims of ‘843 recite using primary solid cancer samples and thereby are considered to encompass methods which use a tissue biopsy sample obtained from a human subject.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16. Claims 32, 34, 35, and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-38 and 49-53  of copending Application No. 16/727,843 (reference application) in view of Zhao et al (Clinical Epigenetics. 2014. 6(30) p. 1-18) and further in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘843 are discussed above. The claims of ‘843 do not recite calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.

For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting Methods), or Generalized Linear Models (e.g., Logistic Regression), and Principal Components Analysis..”

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).

[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘843 so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of cancer or with a prognosis of cancer.
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method claimed in ‘843, the test sample is obtained from a cancer sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker.

17. Claims 31, 46-48 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26, 30, 31, 34-45 of copending Application No. 16/315,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘609 are both directed to a method for detecting the methylation status of the cg10673833 marker in a cfDNA sample from a human subject comprising: a) contacting the cfDNA with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated cfDNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the amplification product to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject.   
	The present claims were amended to recite that the subject is suspected of having liver cancer, and the claims of ‘843 recite that the subject is suspected of having liver cancer and claim 36 specifically recites that the liver cancer is HCC. 
Regarding present claim 46, claim 43 of ‘609 includes performing digital PCR.
In the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes a ddPCR probe over probes used in the method claimed in ‘608.
Regarding claim 47, the claims of ‘609 recite treating the extracted genomic DNA with a deaminating agent (see claim 39 of ‘609).

Regarding claim 51, claim 26 of ‘609 recites that the sample is a blood sample. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
18. Claims 32, 34, 35, 37, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 26, 30, 31, 34-45 of copending Application No. 16/315,609 (reference application) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘609 are discussed above. The claims of ‘609 do not recite calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])

“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting Methods), or Generalized Linear Models (e.g., Logistic Regression), and Principal Components Analysis..”

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to 

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘609 so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of cancer or with a prognosis of cancer.
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method claimed in ‘609, the test sample is obtained from a cancer sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker.
Regarding claims 38-44, the claims of ‘609 do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘609 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘609 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, and to have compared the methylation status of the test sample with appropriate control samples, including HCC and metastatic HCC positive samples and lung and metastatic lung cancer samples, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC and/or metastatic HCC, and lung cancer and/or metastatic lung cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
19. Claims 31, 32, 35, 46-48 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 of copending Application No. 16/753,747 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘747 are both directed to a method for detecting the methylation status of the cg10673833 marker in a cfDNA sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated 
The present claims require that the subject is one who is suspected of having HCC whereas the claims of ‘747 recite generating a methylation profile in any subject suspected of having cancer. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘747 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC cancer.
	Regarding present claims 32 and 35, the claims of ‘747 also include methylation profiles that comprise a cd-score or a cp-score (see claims 48 and 49 of ‘747).
Regarding present claim 46, claim 50 of ‘747 recites performing droplet digital PCR. Thereby, the claims of ‘747 are considered to include using a ddPCR probe. 
Regarding claim 47, claim 55 of ‘747 recites treating the extracted genomic DNA with a deaminating agent.
Regarding claim 48, the claims of ‘747 do not specify that the sample is from a human subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used samples from human subjects in the methods of ‘747 since the claims are directed to methods for 
Regarding claim 51, the claims of ‘747 recite using a blood sample (e.g., claim 58). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
20. Claims 34, 37-40 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 of copending Application No. 16/753,747  (reference application) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘747 are discussed above. The claims of ‘747 do not recite calculating the cd-score or cp-score using a particular algorithm or comparing the methylation profile to a model, including models that have methylation profiles of the marker from HCC or lung cancer positive samples. 
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value 

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”


Regarding claims 38-44, the claims of ‘747 do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘747 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘747 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, and to have compared the methylation status of the test sample with appropriate control samples, including HCC and metastatic HCC positive samples and lung and metastatic lung cancer samples, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.Response to remarks regarding the obviousness-type double patenting rejections:
The response requests that the rejections be held in abeyance. However, rejections are not held in abeyance. The rejections are maintained for the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634